Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1, 9 and 16 are allowable because the prior art fail to teach or render obvious to the claim limitation “detect a trigger pattern in the data after insertion of the one or more alignment markers; trigger a timestamp responsive to detection of the trigger pattern; send the data to a remote compute device; receive additional data from the remote compute device; detect the trigger pattern in the additional data; trigger a timestamp responsive to detection of the trigger pattern in the additional data; and remove one or more alignment markers in the additional data after detection of the trigger pattern in the additional data.”
 
Yang et al. US 20180191802 A1 teaches in para. [0037] inserting, by the gearbox, alignment markers for transmission by the SerDes, and in para. [0040] the HATA device 221 detects a SFD pattern of a PTP message traversing the physical layer 112 by a SFD pattern detector contained within the HATA device. The HATA device 221  captures the departure time of the scrambled SFD bit pattern of the PTP message form the physical layer 112, just before transmission over the external transmission medium 130, and generates a timestamp of the captured departure time. However, the prior art fails to teaches the claim limitation cited above.

Benjamimi et al. US 20160352500 A1 in para. [0015] teaches PCS layer and the PMA layer are responsible for data encoding/decoding, scrambling/descrambling, alignment marker insertion/removal, block and symbol redistribution, and lane block synchronization and deskew. However, the prior art fails to teaches the claim limitation cited above.

Matsushita et al. US 20170331592 A1 in para. [0046] teaches marker removing unit 112 detects the alignment marker to remove the alignment marker. However, the prior art fails to teaches the claim limitation cited above.

Therefore, claims 1-6, 8-14 and 16-21 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064. The examiner can normally be reached 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WUTCHUNG CHU/Primary Examiner, Art Unit 2468